DETAILED ACTION
Claims 1-20 are pending. 
Priority: May 24, 2019(Provisional)
Assignee: Texas Instruments
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  In claims 1, 8 and 15, the omitted steps are:  “providing the data from the memory address of the second operation to the controller”. 


Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter. Claims 1, 8 and 15 each contain the following limitations that distinguish the claims from the prior art. 
Claim 1 contains the following limitations that distinguish the claims from the prior art:
“…determine that the first memory operation corresponds to a read miss in the cache storage; determine a victim address in the cache storage to evict in response to the read miss; issue a read-invalidate command that specifies the victim address; compare the victim address to a set of addresses associated with a set of memory operations being processed by the cache controller; and in response to the victim address matching a first address of the set of addresses corresponding to a second memory operation of the set of memory operations, provide data associated with the second memory operation…”.
A related prior art of Van Doren(6085294) contains the state of the probe queues storing probe messages and coupled to the CPUs, is monitored, to determine if the data element targeting probe messages of all probe queues are stalled in response to entries in miss address file. Based on the state of probe queues, a central arbitration circuit is stalled.
Another related prior art of McAvoy(20190034349) where the method involves setting a TLB index valid bit in a first line of a VIVT cache (108). The first line of the VIVT cache is associated with a first TLB entry which comprises a virtual address to physical address translation for the first cache line. Upon determining that the translation for the first cache line is no longer in the first TLB entry, the TLB index valid bit in the first line of the VIVT cache is cleared. In response to receiving a translation invalidate instruction for the virtual address, an indication of the invalidate instruction is stored. In response to receiving a context synchronization instruction, the first line of the VIVT cache is invalidated based on the TLB index valid bit being cleared and the stored indication of the invalidate instruction.
Another related prior art of Gupta et al.(20190354489) where the product has a set of instructions for providing a first machine learning module that receives as input an evict track to evict from a cache determined by a first cache eviction algorithm and outputting a confidence level for indicating a likelihood for the first cache eviction algorithm to optimize a read hit rate to the first cache eviction algorithm and a second cache eviction algorithm by utilizing different eviction schemes. A modified first confidence level is determined based on first information on a specified track. A modified second confidence level is determined based on second information on the specified track. The first machine learning module is retrained to produce the modified first confidence level for the specified track. A second machine learning module is retrained to produce a modified second confidence level for the specified track.
	The prior art does not disclose the claims as a whole, and therefore the claims distinguish from the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132